Citation Nr: 1536604	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  10-33 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent prior to June 12, 2014 for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a back disability, a neck disability, a bilateral leg disability, residuals of a head injury, and a sciatic nerve disability, right lower extremity.

3.  Entitlement to an increased rating for service-connected residuals, fractured right ankle, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Stacey P. Clark, Attorney




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to June 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veteran's Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In October 2009, the RO granted service connection for PTSD and assigned a 50 percent evaluation, effective from August 11, 2008.  In April 2014, the Board remanded the claim for additional development. 

In October 2013, the RO denied the claims for service connection for a back disability, a neck disability, a bilateral leg disability, residuals of a head injury, and a sciatic nerve disability, right lower extremity, and a claim for an increased rating for service-connected residuals, fractured right ankle, currently evaluated as 10 percent disabling.

In September 2014, the Appeals Management Center (AMC) granted the claim for an initial increased evaluation claim for PTSD, to the extent that it assigned a 100 percent evaluation, with an effective date of June 12, 2014.  The claim is therefore moot as of that date, and the issue has been characterized as stated on the cover page of this decision.  However, since this increase did not constitute a full grant of the benefit sought, the higher initial evaluation issue remains in appellate status prior to June 12, 2014.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Veteran requested a hearing before the Board in an August 2010 VA Form 9; however, the Veteran subsequently withdrew his request in a written statement received in October 2011.  38 C.F.R. § 20.704 (2015).

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a back disability, a neck disability, a bilateral leg disability, residuals of a head injury, and a sciatic nerve disability, right lower extremity, and entitlement to an increased rating for service-connected residuals, fractured right ankle, currently evaluated as 10 percent disabling, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to June 12, 2014, the Veteran's service-connected PTSD is shown to have been productive of depression, anxiety, irritability, sleep difficulties, hypervigilance, and passive suicidal thoughts (without plan or intent), but not occupational and social impairment, with deficiencies in most areas; total social and occupational impairment is not shown.


CONCLUSION OF LAW

Prior to June 12, 2014, the criteria for an initial evaluation in excess of 50 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Initial Evaluation - PTSD

The Veteran is seeking an initial increased evaluation for his service-connected PTSD.  He argues that he has such symptoms as daily anxiety attacks, and panic attacks when in crowds.  He also asserts that he gets nervous and confused when speaking to others, that he has depression, and homicidal ideation.  He states that he has "ritualistic behavior" in the form of a daily schedule, with shopping designed to avoid crowds.  He states that he has been employed by the U S Postal Service since 1987 and that he usually has "verbal altercations on a daily and weekly basis."  See Veteran's notice of disagreement, received in November 2009.  In August 2014, the Veteran asserted that he had symptoms that include frequent flashbacks, as well as depression, sleep difficulties, anxiety, crying spells, memory impairment, and difficulty concentrating.  See Veteran's statement (VA Form 21-4138), received in August 2014.  

In October 2009, the RO granted service connection for PTSD, evaluated as 50 percent disabling, with an effective date of  August 11, 2008.  The Veteran appealed the issue of entitlement to an initial evaluation in excess of 50 percent.  In August 2014, the Veteran's claim was granted, to the extent that a 100 percent rating was assigned, with an effective date of June 12, 2014.  The claim is therefore moot as of June 12, 2014.  

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection.  In such a case, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The RO has evaluated the Veteran's PTSD under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411. 

Under DC 9411, a 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

Under DC 9411, a 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: Suicidal ideations; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

Under DC 9411, a 100 percent schedular evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation, or own name.  Id.

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994).   

GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning "pretty well," and has some meaningful interpersonal relationships.  GAF scores of 71 to 80 indicate that if symptoms are present, they are transient and expectable reactions to psychosocial stressors, with no more than slight impairment in social, occupational or school functioning.  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association 1994) ("QRDC DSM-IV"). 

Although some of the Veteran's recorded symptoms are not specifically provided for in the ratings schedule (e.g., such symptoms as nightmares), the symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or exhaustive list of symptomatology which may be considered for a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Although the Veteran's symptomatology is the primary consideration, the Veteran's level of impairment must be in "most areas" applicable to the relevant percentage rating criteria.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  

With regard to the history of the disability in issue, the Veteran's military occupation specialty and primary duties involved clerical duties in personnel and administration.  He was not treated for psychiatric symptoms during service.  The earliest post-service medical evidence of treatment for psychiatric symptoms is dated in 1993, at which time he reported anxiety and other symptoms related to his job at the U.S. Postal Service, a divorce, and financial difficulties.  That same year, the Veteran filed a claim for an adjustment disorder with the U.S. Postal Service.  VA reports, dated as of 2002, show diagnoses of anxiety disorder and a history of an adjustment disorder; it was noted that he was using Xanax.  See 38 C.F.R. § 4.1 (2015).  

The relevant medical evidence is summarized as follows: A VA PTSD examination report, dated in September 2009, shows that the examiner stated that the Veteran's claims file had been reviewed.  The Veteran reported a history, beginning in 2007, of depressed mood, increased irritability, social isolation, decreased interest in activities, and decreased self-worth following a divorce from his second wife.  He complained of alienation from his children from his first marriage due to negative comments from his ex-wife and former mother-in-law, and verbal altercations with co-workers that resulted in his taking a leave of absence because of his anger.  He also complained of daily anxiety.  He said that he had met a Russian woman on the internet and in person, and that he was making arrangements for her to obtain a visa so they could live together and ultimately marry.  His activities included exercising and attending church.  The report notes that there was no history of suicide attempts.  On examination, he was clean and neatly groomed.  Speech was spontaneous, clear, and coherent.  He was cooperative and attentive.  Mood was anxious and dysphoric.  Attention was intact, he was able to do serial 7s and spell a word forward and backwards.  Orientation was intact to person, time, and place.  Thought processes, and thought content, were unremarkable.  There were no delusions, hallucinations, or inappropriate behavior.  For judgment, he understood the outcome of his behavior.  For insight, he understood that he had a problem.  He was noted to sleep with a CPAP device and Temazepam, with an occasional distressing nightmare involving a threat to his life, but none specific to military situations.  There was no ritualistic behavior, panic attacks, or suicidal or homicidal thoughts.  Impulse control was good, and there were no episodes of violence.  His symptoms had no effect on toileting, grooming, self-feeding, or dressing and undressing, slight effects on household chores, sports and exercise, traveling, and other recreational activities, and moderate effects on shopping and driving.  His symptoms were characterized as chronic, minimal to moderate on a day-to-day basis, and causing clinically significant distress or impairment in social, occupational or other important areas of functioning.  It was noted that he has been employed full-time with the postal service for more than 20 years.  It was also noted that the Veteran claimed to have lost two weeks of work in the past year due to medical appointments and "leave of absence initiated over grievance."  The Axis I diagnosis was PTSD.  The Axis IV diagnosis was a GAF score of 62, with a range of GAF scores from 48 to 68 since 1984.  The examiner specifically indicated that there was not total occupational and social impairment due to PTSD signs and symptoms, and that PTSD signs and symptoms had not resulted in deficiencies in the areas of judgment, thinking, family relations, work, mood or school.  

Overall, VA progress notes show ongoing treatment for psychiatric symptoms.  These reports show that the Veteran reported being hospitalized for psychiatric symptoms for three days in 1999, at which time he had stated an intent to harm himself.  However, the Veteran reported that this was not a serious threat, that it was done in association with divorce proceedings, and that his wife had had him hospitalized based on his threat of self-harm pursuant to the Baker Act.  These reports tend to show the following: the Veteran was appropriately dressed and groomed.  He was pleasant and cooperative, with speech that was "unremarkable," "coherent and clear," and normal in rate, tone and volume.  Mood ranged from calm to euthymic to angry.  Affect tended to be full range and appropriate to content.  Thought process was mostly linear, logical and goal directed, and thoughts were well-organized and goal-directed.  Thought content was relevant, rational, and appropriate to the topic.  The Veteran denied auditory, visual, or tactile hallucinations, suicidal and homicidal ideation or intent.  No delusions were elicited.  He did not appear to be attending to internal stimuli.  Memory and concentration appeared adequate.  Insight and judgment were intact, fair, good, or grossly intact.  There was no evidence of psychotic content.  He was alert and oriented in all spheres.  These reports contain GAF scores ranging from 55 to 76.  

With regard to more specific findings, a report, dated in November 2009, notes that the Veteran denied intrusive memories, dissociative states (flashbacks), and physiological response to symbolic cues.  The report states that, "He reported occasional nightmares, although unrelated to the claimed trauma."  

Reports, dated in 2010, note that he did not appear to be in any physical or emotional distress of any kind during the interview, and that his mood is "pretty good." 

A report, dated in January 2011, shows that the Veteran described his
prior PTSD symptoms as under good control, although he still had frequent
free-floating anxiety, characterized as "mild to moderate."  He was noted to be "very stable"

A report, dated in April 2011, shows that he was noted to be basically unchanged from previous exams.  The only thing of note in the interview was some mild frustration expressed when discussing his chronic work place stress, otherwise, remainder of the examination was unremarkable.

A report, dated in February 2012, notes that his PTSD does not appear
singularly evidenced, but that he does appear to have an ongoing adjustment and anxiety disorder regarding his ongoing workplace stress.  He did not report any new psychiatric signs or symptoms, with "no evident substance concerns otherwise." 

A report, dated in January 2013, shows that he denied symptoms that included loss of memory, nervousness, suicidal thoughts, PTSD, irritability, a history of sleep disturbances, anxiety, and depression.  

A report, dated in June 2013, notes that "the patient symptomatically does not appear to be having much impairment (avoidance/ hypervigilance) at this time."

A report, dated in October 2013, notes that the Veteran was a low risk for self-harm and harm to others given his lack of mood symptoms, lack of suicidal or homicidal ideation, lack of substance abuse, lack of past attempts, having a job, and a lack of hopelessness.  His pain and anxiety are risk factors, but they were being addressed.

A report, dated in January 2014, shows that he was noted to be taking Zoloft 100 mg. b.i.d. (twice daily).  On examination, the Veteran had restricted affect, with normal perceptions, thought processes, and thought content, and preserved insight and judgment.  The examiner stated that the Veteran has:

[A]dapted to his PTSD to some extent.  He still has some residual symptoms and anxiety problems for which he engages in some avoidance.  He feels sufficiently well and symptoms controlled to the extent that he does not want any further therapy, and he believes his medications are working quite well at the present time as they currently stand.

A report from Advanced Psychological Solutions (APS), dated June 5, 2014, and VA PTSD disability benefits questionnaire (DBQ), dated June 10, 2014, were both completed by a private psychologist, Dr. G.B.  These reports show that the Veteran was afforded psychological testing.  The Veteran was noted to have mild cognitive impairment, moderate impairment of brain function, and "significant" thinking, concentration problems, and emotional dysfunction.  His symptoms included confusion, distress, depression, and recurrent episodes of anxiety, which were characterized as severe.  He was also noted to be socially-isolated with few interpersonal relationships, limited social skills, and suspiciousness and hostility in relations with others.  His PTSD was characterized as severe.  The Axis I diagnoses were PTSD, and major depressive disorder.  His GAF scores were 52 and 55.

The Board finds that an initial evaluation in excess of 50 percent is not warranted.  The Veteran's symptoms of PTSD are not shown to be sufficiently severe to have resulted in occupational and social impairment with deficiencies in most areas.  The symptoms of his PTSD more closely resemble the criteria for not more than a 50 percent evaluation.  The medical evidence shows that the Veteran was repeatedly noted to be appropriately dressed and groomed, with unremarkable speech, thought process, and thought content, with no evidence of psychosis, auditory, visual, or tactile hallucinations, or suicidal and homicidal ideation, or intent.  Memory and concentration were adequate.  Insight and judgment were intact, fair, good, or grossly intact.  He was alert and oriented in all spheres.  The VA progress notes contain GAF scores ranging from 55 to 76, which is evidence of no more than moderate symptoms, and the September 2009 VA examination report contains a GAF score of 62, which indicates no more than mild symptoms.  The Veteran has been employed full-time with the postal service during the entire appeal period in issue.  

In summary, there is insufficient evidence of such symptoms as (for example only) suicidal ideation, obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control, spatial disorientation; neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships, nor are there other psychiatric symptoms shown to have resulted in the required degree of impairment.  The September 2009 VA examiner also specifically indicated that the Veteran's symptoms were not productive of total occupational and social impairment due to PTSD signs and symptoms, nor were they productive of signs and symptoms resulting in deficiencies in the areas of judgment, thinking, family relations, work, mood or school.  This indicates that the criteria for a rating of 100 percent, and 70 percent, respectively, were not met.  See 38 C.F.R. § 4.130, General Rating Formula.  The Board therefore finds that the Veteran's symptoms are not of such severity to approximate, or more nearly approximate, the criteria for an initial evaluation in excess of 50 percent under DC 9411.  See 38 C.F.R. § 4.7; Vazquez-Claudio.

In reaching this decision, the Board has considered a finding of "occupational and social impairment with deficiencies in most areas," and a notation in the "remarks" section of Dr. G.B.'s PTSD DBQ of "permanent and total."  These tend to indicate that the criteria for a 70 percent or 100 percent rating have been met.  See General Rating Formula.  However, these notations are not sufficiently supported by the accompanying findings to warrant an increased initial evaluation.  Brambley v. Principi, 17 Vet. App. 20, 26 (2003).  In this regard, Dr. G.B. provides no discussion of the Veteran's work history of full-time employment with the postal service since about 1987.  Many of the indicated symptoms, to include difficulty in understanding complex commands, suicidal ideation, "impaired impulse control such as unprovoked irritability with periods of violence," and "grossly inappropriate behavior," are not further explained by Dr. G.B., nor are they demonstrated in the other medical evidence of record.  See Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  In addition, Dr. G.B. assigned two GAF scores (52 and 55) which indicate no more than moderate symptomatology.  The Board therefore finds that this evidence is insufficiently probative to warrant an initial evaluation in excess of 50 percent.  Id.  Accordingly, the claim must be denied.

Consideration has been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2015); Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is not inadequate.  Evaluations in excess of those assigned are provided for certain manifestations of the service-connected PTSD, which have been discussed.  The evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, as the criteria assess the level of occupational and social impairment attributable to the Veteran's symptoms, and the level of functioning.  In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology as this and the Veteran's additional service-connected disorder.  Thun, 22 Vet. App. at 115.  The Veteran has also never asserted that his other service-connected disorders require extraschedular consideration.  

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  The evidence shows that the Veteran has been working full-time for the postal service since about 1987.  The Veteran's symptomatology has been discussed.  There is no evidence of relevant hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.  

The Board acknowledges that the Veteran is competent to report symptoms of his psychiatric disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, he is credible in his reports of symptoms and their effect on his activities.  He is not however competent to identify a specific level of disability of his disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's service-connected psychiatric disability has been provided by medical professionals who have examined him.  The medical findings directly address the criteria under which this disability is evaluated.  The Board finds these records to be the most probative evidence of record, and therefore they are accorded greater weight than the Veteran's conclusions regarding increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board has considered the determination in Fenderson v. West, 12 Vet. App. 119, 126-127 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that the Veteran's evaluation should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to increased compensation during any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disability on appeal such that an increased rating is warranted. 

In reaching this decision, the Board considered the benefit-of-the-doubt rule; however, as the preponderance of the evidence is against the appellant's claim, such rule is not for application.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

II.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

This appeal involves a claim for an initial increased evaluation for PTSD.  Where, as here, service connection has been granted and an initial disability rating and 
effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled; no additional § 5103(a) notice is required.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's available service treatment reports, as well as VA and non-VA medical records.  The Veteran has been afforded a psychiatric examination during the time period in issue.  

In April 2014, the Board remanded this claim.  The Board directed that the RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected PTSD. After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file.  That same month, a duty-to-assist letter was sent to the Veteran that was in compliance with the Board's remand.  Addition VA reports have been obtained.  The Board also directed that the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his PTSD.  In June 2014, this was done.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 

ORDER

An initial evaluation in excess of 50 percent for PTSD is denied.


REMAND

With respect to the issues of entitlement to service connection for a back disability, a neck disability, a bilateral leg disability, residuals of a head injury, and a sciatic nerve disability, right lower extremity, and entitlement to an increased rating for service-connected residuals, fractured right ankle, currently evaluated as 10 percent disabling, in an October 2013 rating action, the RO denied these claims.  Thereafter, in May 2014, the Veteran's attorney filed a timely disagreement with these denials.  However, the Veteran was never provided with a statement of the case as to these matters.  Because a timely NOD was filed to the October 2013 rating decision, the RO must now provide the Veteran with a statement of the case on these issues.  See Manlincon v. West, 12 Vet. App. 238 (1999). 

In this regard, in light of the 100% finding, the Veteran, in consultation with his attorney, may wish to consider withdrawing all claims (in writing, please).  

Accordingly, the case is REMANDED for the following action:

The Veteran and his attorney should be provided an SOC on the issues of entitlement to service connection for a back disability, a neck disability, a bilateral leg disability, residuals of a head injury, and a sciatic nerve disability, right lower extremity, and entitlement to an increased rating for service-connected residuals, fractured right ankle, currently evaluated as 10 percent disabling .  If, and only if, a substantive appeal is filed, this issue should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


